                                                                              Fli_ED
                                                                   CLERK, U.S. DIS?~',^T
                                                                                         ~`QURT
 1    LAW OFFICES OF WILLIAM R. McGEE
      William R. McGee, State Bar No. 122153
 2    Deanna M. Wallace, State Bar No. 242825                           APR 18 2019
      Kevin A. Alexander II, State Bar No. 294308
 3    701 Palomar Airport Road, Suite 250                       BYrJT~
                                                                      ~l~~A~F CALIFORNIA
      Carlsbad, CA 92011                                                   ~ DEPUTY
 4    Telephone: (760)438-1047
 5
      Facsimile: (760) 438-1056
                                                                                    ~S -~
 6    Attorneys for Plaintiff
 7

 8                                U NITED STATES DISTRICT COURT
 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11    ALAINA LASKIN,                                   C e No.: 2:18-CV-08898-SVW (AGR)
12                          Plaintiff,         )       ~
                                                       ~       ED~ ORDER FOR DISMISSAL
                                                       WITH PREJUDICE
13,   v.                                       )
14    BMW OF NORTH AMERICA, LLC, and)
      DOES 1 through 10, inclusive, )
15
                            Defendants.        )
16

17

18                                             ORDER
19           The joint stipulation for dismissal with prejudice is approved. The entire action,
20    including all claims and counterclaims stated herein against all parties, is hereby
21    dismissed with prejudice.
22    Dated:
                                                           . STEP        V. WILSON
231                                                    United States District Judge
24

25

26

27

28
